PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/213,165
Filing Date: 18 Jul 2016
Appellant(s): Ghouri, Ahmed



__________________
Adam J. Smith
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3 February 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

112, 6th Claim Interpretation to inform the Rejections under 112, 1st and 2nd paragraphs 
	The instant claim interpretation is applied:
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function (emphasis added by the Examiner).
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (emphasis added by the Examiner).
Claim limitations in claim 21 are directed to “server computers comprise software instructions, which when executed configure one or more server computers to…”: 
Assign a user selection of an organ (112,6th paragraph is invoked however, the processor to assign side effects is not disclosed as a specific structure nor is the algorithm for said operation sufficiently disclosed)
Assign a severity level to each of the at least one side effects (112, 6th paragraph is invoked, however the processor to assign a severity level is not disclosed as a specific structure nor is the algorithm for said operation sufficiently disclosed)
Amalgamate each of the assigned side effects (112, 6th paragraph is invoked, however the processor to execute said algorithm is not disclosed as a specific structure nor is the algorithm for said operation sufficiently disclosed)
Generate, for display at a physician unit…, physiological imagery of the selected organ…by retrieving the graphical representation for the selected organ…retrieving…at least specific to the selected  injury organ…(112, 6th
Applying the injury level score…to arrive at a result (112, 6th paragraph is invoked, however the computer to perform said function is not disclosed as a specific structure nor is the algorithm for said operation sufficiently disclosed)
Modifying a color of the retrieved graphical representation (112, 6th paragraph is invoked, however the computer to perform said function is not disclosed as a specific structure nor is the algorithm for said operation sufficiently disclosed).

Claim limitations in newly recited claim 24 are directed to “one or more server computers comprised of software instructions, which when executed, configure the one or more server computers to…”: 
Retrieve…selection of an organ (112, 6th paragraph is invoked however, the computer to perform said function is not disclosed as a specific structure nor is the algorithm for said operation sufficiently disclosed)
Retrieve one or more multi-factorial Boolean expression specific to the selected organ… (112, 6th paragraph is invoked however, the computer to perform said function is not disclosed as a specific structure nor is the algorithm for said operation sufficiently disclosed)
Applying the received medical parameters to the retrieved multi-factorial Boolean expression to arrive at a result (112, 6th paragraph is invoked however, the computer to perform said function is not disclosed as a specific structure nor is the algorithm for said operation sufficiently disclosed)
Modifying a display characteristic of the retrieved graphical representation of the selected organ…(112, 6th paragraph is invoked however, the computer to perform 
 Each of the computer functions outlined above are considered to invoke 112, 6th paragraph because they recite the computer “means for” followed by a recited function.  Said processing means, as claimed, are disclosed with sufficient structure to achieve the recited functions, except where outlined below.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (emphasis added by the Examiner).






Rejections:
The following grounds of rejection are applicable to the appealed claims:
I.  Claim Rejections - 35 USC § 112, 1st, Written Description
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6, 10, and 21-31 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
With respect to the claim interpretation above (112, 6th paragraph) pertaining to independent claims 21 and 24, and those claims dependent therefrom, the recitations of the “server computers…configure…to” perform the functions of “receive…”; “assign…” and “amalgamate”, as set forth above, are not sufficiently described so as to reasonably convey to those skilled in the art that the inventor had possession of the claimed subject matter, i.e. the disclosure fails to include the specific computer and algorithm (e.g., the necessary steps and/or flowcharts and/or mathematical calculation/formula etc…) that perform each of the recited claimed functions: receive all medications known…receive a user selection…assign at least one side effect to each of the received medications…assign a severity level to teach of the assigned side effects…and amalgamate each of the assigned side effects and severity levels…to arrive at an injury level.  Applicant is reminded that an algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved").
As such, the instant claims do not contain adequate Written Description.  

II. Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 10, and 21-31 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.  
Claim limitations as recited above with respect to the “one or more server computers…configure…to” invoke pre-AIA  35 U.S.C. 112, sixth paragraph (see Claim Interpretation above, section 1.). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The 5 May 2021 Advisory Action was entered and overcomes the rejections related to New Matter (35 USC 112,1st-New Matter at pages 9-10 of the Final Office action dated 3 February 2021).

(2) Response to Argument
I. With respect to claim interpretation under 112, 6th paragraph:
A.  Appellant continues to argue that the Examiner has “rejected” the claims under 112 (f).  Appellant argues that “35 USC 112(f) does not give the authority for a claim “rejection” and “…cannot prevent allowance of the present Application”.  Appellant continues to assert that the Examiner is “rejecting” the claims under 112(f) (it is noted that the current application was filed pre-AIA  and the Examiner will properly refer to the statutes herein as 112, 1st, 2nd, and 6th paragraphs, despite Appellants indications).  However, the Examiner has noted on numerous occasions, including and not limited to the most recent Advisory Action dated 5 May 2021, that the claims are being interpreted under 112, 6th paragraph and that 112, 6th informs the pertinent rejections under 112, 1st and 2nd paragraphs.  See, further, the Final Office Action dated 3 February 2021 at page 2 wherein the heading for 112, 6th indicates “Claim Interpretation” and further at pages 12-15 of the Final Office Action outlining the rejections as informed by said th paragraph as asserted herein.
B.  Appellant argues that “invocation of 35 USC 112(f) is not proper for claims 21 and 24 as the claims detail the acts for performing any allegedly claimed function”.  Appellant adds, “a presumption against the application of 112(f) is provided here as the literal terms “means” or “step” are not used” and insists that “112(f) is only applicable where a specific, three-prong test as provided in MPEP 2181 is met…”.  Appellant goes on to cite the three-prong test and state that “structurally claim 21 requires at least the following: a physiological imagery unit with one or more server computers with software instructions (thus necessarily requiring at least one electronic storage device) and the ability to execute the same (thus necessarily requiring at least one processor).  The additional limitations of claims 21 and 24 at issue explain the functionality carried out and this are directly relevant to at least part (C) of the test by describing the ‘acts for performing the claimed function’ [which] as explained by the MPEP, this generally requires the claims spell out ‘how’ an end is achieved rather than simply ‘what’ is achieved”.  Appellant asserts that “herein…the claim limitations at issue specify what kind of data is stored (e.g., certain medical information), where it is stored (e.g., databases), which component receives the data (e.g., server), and how the data is manipulated (e.g., numerical combination) to arrive at an end result (e.g., graphical display of body part modified in accordance with the analysis)”.
This is not persuasive.  Appellant is reminded that the application of 112, 6th paragraph to a claim does indeed come from the assessment of the claim to meet a three-prong test. Part of that test includes that there may be a substitute for the words “means” or “step” (nonce term) that is a generic placeholder for the terms “means” or “step” but that is modified by a function but not modified by sufficient structure or material for performing said function.  Thus the recitation in 
In addition, it is noted that the steps outlined above are representative of “specialized” functions that pertain to software claiming, wherein said specialized computer functions require a computer programmed with an “algorithm” to perform the function wherein an “algorithm” is a step-by-step procedure for accomplishing the given result (see Finisar Corp. v. DirecTV Group Inc., 86 USPQ2d 1609, 1623, (Fed. Cir. 2008)).  This is necessary to establish a clear, definite boundary and further notifies the public of the scope of the claim(s).  “Claiming a processor to perform a specialized function without disclosing the internal structure of the processor in the form of an algorithm, results in the claim that exhibit the ‘overbreadth inherent in open-ended functional claims” (emphasis added) (see Halliburton Energy Services v. M-I LLC, 514 F.3d 1244, 1256 n.7 (Fed. Cir. 2008)) (emphasis added by the Examiner).
	It is maintained herein that the recitations claimed are specialized functions.  Thus, 112, 6th interpretation is maintained.  Included in said rationale is that the “software” does not make the recited steps sufficient to perform the claimed specialized function, which requires the disclosure of specific algorithms, which in the instant case are missing from the disclosure.  For example, the instant Specification fails to disclose any specific “step-by-step” process in the form of an equation; formula’ words etc… to describe how the computer is specifically programmed to “assign at least one side effect to each of the received medications”.  Is the accomplished by an algorithm that using a matching protocol against database lists, for example or some other step(s)?  How, for example, is the computer programmed to “assign a severity level to each of the assigned side effects”?  The Specification indicates that, for example, said how is this accomplished, in terms of programming to achieve the function?  This is not disclosed.

II.  With Respect to Appellant’s Arguments pertaining to 35 USC 112, 1st 
A.  Appellant states, with respect to the rejection under 35 USC 112, 1st paragraph (written description) that “because the Office’s rejection under 112(a) is premised on the application and analysis under 112(f)…invocation of 112(f) is not proper and therefore the rejection under 112(a) likewise fails”.  
This is not persuasive as set forth above.  It is not agreed that the interpretation of the claims under 112, 6th paragraph is in error and thus the rejection is maintained as informed by said interpretation.
B.  Appellant further states with respect to 35 USC 112, 1st paragraph that “each of the limitations find near verbatim basis in the specification, which should end the analysis [and poses the question] how can one not be in possession of what one has expressly stated?”.  Appellant then responds to the outstanding rejection by stating that “the first element of claim 21 is ‘an electronic medical records database comprising a plurality of health records for a plurality of patients…including medications known to be prescribed to, or taken by, each patient’ and the full context of the claim limitation in question is ‘receive all medications known to be prescribed to or taken by a particular patient from the health record for the particular patient stored at the electronic medical records database’”.  Appellant then states that the Office provides no objection to the electronic medical records database limitations, and thus those limitations stand admitted to be supported by the present disclosures”.  Appellant secondly includes that “the claim limitations at issue essentially require electronically receiving data from a database” which 
This is not persuasive.  Appellant has misconstrued the rejection of record, which also in context, includes that the claims are interpreted under 112, 6th and that necessarily due to that, the Appellant is obligated to have a full disclosure of the claimed “means for” in the Specification.  Because the claims are interpreted under 112, 6th, as invoked by Appellant, claim limitations that invoke 112, 6th paragraph are interpreted under the Broadest Reasonable Interpretation (BRI) to include the structure, material or act described in the specification as performing the entire claimed function and equivalents to the disclosed structure material or act.  See further,  In re Donaldson Co., 16 F.3d 1189, 1194 USPQ2d 1845, 1850 (Fed. Cir. 1994).  The limitation in question and interpreted under 112, 6th instantly is “server computers comprise software instructions which when executed configure the one or more server computers to” perform the entire claimed functions of “receive all medications…receive a user selection…assign at least one side effect…assign a severity level…numerically amalgamate…”  The recited limitations are deemed “specialized” computer functions and thus, the Specification must provide a written description of such, i.e., the claim is limited to the corresponding structure…and equivalents thereof” as described in the Specification. 
 Further, the standard for ascertain whether or not 112, 6th is invoked comes from a person having ordinary skill in the art reading the specification and understanding a term to have a sufficiently definite meaning as the name for the structure that performs the function.  For example, terms such as  “connector assembly” and sealingnly connected joints” and “eyeglass hanger member” [see MPEP at 2181, I., A.], which were found to provide sufficient structure as claimed and not to invoke 112, the paragraph.  What is further clear is that when it comes to nd paragraph [see NetMoneyIN, Inv. V. Verisign, Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).  See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011), including “[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm’”-quoting WMS Gaming, Inc v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999).  
Further, in cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.  To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. ("Aristocrat was not required to produce a listing of source code or a highly detailed description of the algorithm to be used to achieve the claimed functions in order to satisfy 35 U.S.C. § 112, 6th. It was required, however, to at least disclose the algorithm that transforms the general purpose microprocessor to a ‘special purpose computer programmed to perform the disclosed algorithm.’" (quoting WMS Gaming, 184 F.3d at 1349, 51 USPQ2d at 1391.)) An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure." Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623; see also Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366, 65 USPQ2d 1934, 1941 (Fed. Cir. 2003); In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir.1997); Typhoon Touch Inc. v. Dell Inc., 659 F.3d 1376, 1385, 100 USPQ2d 1690, 1697 (Fed. Cir. 2011); In re Aoyama, 656 F.3d at 1306, 99 USPQ2d at 1945
It is maintained that the instant Specification is devoid of any recitation of any algorithm that describes the specialized programmed computing functions as claimed. The Specification contains mere provisions of what information to utilize and generic computer server equipment to utilize without describing any algorithmic implementation, specifically performed to do so.  Thus due to the interpretation under 112, 6th, as elaborated upon above, the claims lack written description.
C.  Appellant states that “item B covers receiving ‘a user selection of an organ, organ system, or body part to be visualized” and likens these to simple input.  However, in context of the claim interpretation under 112, 6th paragraph, the claims recite “computer…configured…to…receive a user selection of an organ” and thus, must be described in the Specification by the specific algorithm designed to achieve said function.  The Specification does not contain such disclosure.
	D.  Appellant states that at least Figures 2-4 and corresponding paragraph [0027]-[0028] and [0030] visualize and/or discuss clicking or “mousing-over’ graphics of organ, organ system or body parts”.  
	This is not persuasive.  The description of “mousing-over’ or clicking refers to the physician doing so over the physiological imagery to see the underlying reasoning, the rules for the imagery and one or more parameters used to generate imagery.  The cited paragraphs and figures do not, in fact, include any algorithm for a computer configured to get the selection of an organ, assign a side effect, assign a severity level to the side effect and amalgamate each of the side effects and severity levels relevant to the particular selected organ, organ system or body part to arrive at an injury level.  Thus, the rejection is maintained. 
	E.  Appellant states that “item E generally involves amalgamation of scores” and continues by stating that one of skill in the art would understand how to generate a numerical count of a number of assigned side effects”.  Appellant points to paragraphs [0022]-[0026] and [0028]-[0029] and Figures 2-3.   Again, Appellant is reminded that the requirement for claims interpreted under 112, 6th paragraph is that in exchange for means-plus-function claiming, Appellant necessarily has to disclose the structure for said specialized function in the Specification to meet the burden of sufficient written description.  Appellant has not done so.  Aristocrat, 521 F.3d at 1334-1335).
	III.  With Respect to Appellant’s Arguments pertaining to 35 USC 112, 2nd paragraph
	A.  Appellant states that “a prima facie case cannot be made by reference to paragraph 112(f) without more”.  Appellant further includes that “the Office asserts in conclusory manner that ‘the claims are further indefinite’ without more” and that the “conflation of paragraph 112(f) with paragraph 112(b) is not proper”.  Appellant cites to the MPEP at 2173 and states that function claiming does not render the claim improper, stating that 112(f) authorizes such claiming.  
	This is not persuasive.  Again, the instant claims are interpreted as invoking 112, 6th paragraph and as such Appellant has the obligation to provide disclosure in the Specification of a specific algorithm associated with the computer or microprocessor, as is further described in Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242.  The Federal Circuit has upheld on numerous occasions that the specification must contain the operative algorithm for computer claims.  It is again reiterated that mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, as is instantly done, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.
	B.  Appellant states that a PHOSTIA would have an understanding of the metes and bounds from the plain language of the claims and that the breadth of the numerical amalgamation and/or multifactorial Boolean expression limitations goes to the question of prior art rather than indefiniteness.  
 	This is not persuasive.  Appellant will note that in several Federal Circuit cases, the patentees argued that the requirement for the disclosure of an algorithm can be avoided if one of ordinary skill in the art is capable of writing the software to convert a general purpose computer to a special purpose computer to perform the claimed function. See, e.g., Blackboard, 574 F.3d at 1385, 91 USPQ2d at 1493; Biomedino, 490 F.3d at 952, 83 USPQ2d at 1123; Atmel Corp., 198 F.3d at 1380, 53 USPQ2d at 1229. Such argument was found to be unpersuasive because the understanding of one skilled in the art does not relieve the patentee of the duty to disclose sufficient structure to support means-plus-function claim terms (emphasis added by the Examiner). Blackboard, 574 F.3d at 1385, 91 USPQ2d at 1493 ("A patentee cannot avoid providing specificity as to structure simply because someone of ordinary skill in the art would be able to devise a means to perform the claimed function."); Atmel Corp., 198 F.3d at 1380, 53 he specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps (emphasis added by the Examiner).  Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome); Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002; see also Encyclopaedia Britannica, Inc. v. Alpine Elecs., Inc., 355 Fed. App'x 389, 394-95 (Fed. Cir. 2009) (holding that implicit or inherent disclosure of a class of algorithms for performing the claimed functions is not sufficient, and the purported "one-step" algorithm is not an algorithm at all) (unpublished). EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623 (Fed. Cir. 2015) (disagreeing "that a microprocessor can serve as sufficient structure for a software function if a person of ordinary skill in the art could implement the software function"); Blackboard, 574 F.3d at 1385 (explaining that "[t]he fact that an ordinarily skilled artisan might be able to design a program to create an access control list based on the system users’ predetermined roles goes to enablement[,]" whereas "[t]he question before us is whether the specification contains a sufficiently precise description of the ‘corresponding structure’ to satisfy [pre-AIA ] section 112, paragraph 6, not whether a person of skill in the art could devise some means to carry out the recited function".  The same rationale applies herein.
For the above reasons, it is believed that the rejections should be sustained.



/Lori A. Clow/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
Conferees:
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631     

/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.